  Case 5:21-cv-00198-JWH-SHK Document 13 Filed 02/26/21 Page 1 of 5 Page ID #:226




 1 LAW OFFICES OF RONALD A. MARRON
   RONALD A. MARRON (SBN 175650)
 2 ron@consumersadvocates.com
 3 ALEXIS M. WOOD (SBN 270200)
   alexis@consumersadvocates.com
 4
   KAS L. GALLUCCI (SBN 288709)
 5 kas@consumersadvocates.com
 6 651 Arroyo Drive
   San Diego, California 92103
 7 Telephone: (619) 696-9006
 8 Facsimile: (619) 564-6665
 9 Attorneys for Plaintiff and the Proposed Class
10
                       UNITED STATES DISTRICT COURT
11
                     CENTRAL DISTRICT OF CALIFORNIA
12
1 3 TESHA GAMINO, individually and on Case No.: 5:21-cv-00198-JWH-SHK
1 4 behalf of all others similarly situated,
                                             PLAINTIFF’S UNOPPOSED
15                       Plaintiff,          MOTION TO TRANSFER VENUE
16                                           PURSUANT TO 28 U.S.C. §1404(a)
              v.                             AND RELATE TO WELLMAN,
17
                                             PIETRZYK AND FRASCO
1 8 FLO HEALTH, INC.
19                        Defendant.

20
21
22
23
24
25
26
27
28
                                       - 1-
          GAMINO V. FLO HEALTH, INC., CASE NO.: 5:21-CV-00198-JWH-SHK
     PLAINTIFF’S UNOPPOSED MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C.
                                     §1404(A)
  Case 5:21-cv-00198-JWH-SHK Document 13 Filed 02/26/21 Page 2 of 5 Page ID #:227




 1         Plaintiff Tesha Gamino (“Plaintiff”), by and through her undersigned counsel,
 2 hereby files this unopposed motion to transfer venue to the Northern District of
 3 California pursuant to 28 U.S.C. § 1404(a)
 4                           I.     FACTUAL BACKGROUND
 5         Plaintiff Gamino filed this class action lawsuit against Defendant Flo Health,
 6 Inc. (“Flo” or “Defendant”) on February 3, 2021, after knowledge that her personal
 7 identifying information has been tracked, collected, and shared by Defendant via its
 8 Flo period & Ovulation Tracker app (the “App”), to dozens of third parties, including
 9 Google, LLC (“Google”); Google’s separate marketing service, Fabric (“Fabric”);
1 0 Facebook, Inc., through its Facebook Analytics tool (“Facebook”); marketing firm
1 1 AppsFlyer, Inc. (“AppsFlyer”) and analytics firm Flurry, Inc. (“Flurry”) for targeted
1 2 advertising and other commercial exploitation, in direct violation of California state
1 3 laws and without limiting what these companies could do with the users’ information.
1 4 The complaint alleges Plaintiff’s and the classes’ personal information was provided
1 5 to these third parties despite Defendant promising users that it would keep their
1 6 health data private. Plaintiff’s complaint alleges an Invasion of Privacy and
1 7 Violation of the California Constitution, Art. 1, § 1; Intrusion Upon Seclusion;
1 8 Violation of the California Unfair Competition Law, Cal. Bus. & Prof. Code §§
1 9 17200, et seq.; Negligent Misrepresentation, Cal. Civ. Code §§ 1709-1710; Unjust
2 0 Enrichment; Violation of the Comprehensive Computer Data Access and Fraud Act,
2 1 Cal. Penal Code § 502; and Violation of the Federal Wiretap Act, 18 U.S.C. §§ 2510,
2 2 et seq. on behalf of proposed Classes under Rule 23 of the Federal Rules of Civil
2 3 Procedure.
24         Nationwide Class: All persons residing in the United States of America who
25         used the Flo App.

26         California Subclass: All person residing in California who used the Flo App.

27
28
                                             - 1-
           GAMINO V. FLO HEALTH, INC., CASE NO.: 5:21-CV-00198-JWH-SHK
      PLAINTIFF’S UNOPPOSED MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C.
                                      §1404(A)
  Case 5:21-cv-00198-JWH-SHK Document 13 Filed 02/26/21 Page 3 of 5 Page ID #:228




 1         Plaintiff has become aware of at least three similar class action lawsuits
 2 pending in the United States District Court for the Northern District of California
 3 which involve similar questions of fact and law to those in the present case. Frasco
 4 v. Flo Health, Inc., 3:21-cv-00757-SK, filed on January 29, 2021, Wellman v. Flo
 5 Health, Inc., 3:21-cv-01099, filed on February 12, 2021, and Pietrzyk v. Flo Health,
 6 Inc., 3:21-cv-01141-SK, filed on February 16, 2021. The proposed class definitions
 7 in these cases read as follows:
 8         Frasco Class: Nationwide Class: All natural persons in the United States who
 9         used the Flo App between June 2016 through the present.

10         Wellman Class: All natural persons residing in California who used the Flo
           App during the period from June 2016 through the present, inclusive (the
11         “Class Period”).
12         Pietrzyk Class: All natural persons in the United States who used the Flo Apps
13         between June 2016 and the present.
14         It is anticipated that if this Court grants this motion to transfer venue the
1 5 present case will be consolidated with the additional pending lawsuits pending in the
1 6 Northern District of California.
17         Furthermore, Plaintiff, through disclosure by counsel for Defendant, has
1 8 recently become aware that the purported terms of service at the time she signed up
1 9 for the App include a consent to jurisdiction clause stating as follows: “Any dispute
2 0 arising from this Agreement shall be governed by the laws of the State of California
2 1 without regard to its conflict of law provision.        SOLE AND EXCLUSIVE
2 2 JURISDICITON FOR ANY ACTION OR PROCEEDING ARISING OUT OF OR
2 3 RELATED TO THIS AGREEMENT SHALL BE IN AN APPROPRIATE STATE
2 4 OR FEDERAL COURT LOCATED IN SAN FRANCISCO COUNTY, STATE OF
25
26
27
28
                                            - 2-
           GAMINO V. FLO HEALTH, INC., CASE NO.: 5:21-CV-00198-JWH-SHK
      PLAINTIFF’S UNOPPOSED MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C.
                                      §1404(A)
  Case 5:21-cv-00198-JWH-SHK Document 13 Filed 02/26/21 Page 4 of 5 Page ID #:229




 1 CALIFORNIA….” 1             Additionally, undersigned counsel have consulted with
 2 counsel for Defendant and Defendant’s counsel consents to the transfer of this case
 3 to the United States District Court for the Northern District of California.
 4                                     II.    ARGUMENT
 5          “For the convenience of parties and witnesses, in the interest of justice, a
 6 district court may transfer any civil action to any other district or division where it
 7 might have been brought or to any district or division to which all parties have
 8 consented.” 28 U.S.C. § 1404(a). Thus, unless the parties agree to transfer the case
 9 to a particular district, a district court initially determines whether the potential
1 0 transferee forum is one in which an action could have been brought originally. The
1 1 court then proceeds to examine specific factors relevant to case including, the
1 2 convenience of the parties, the convenience of witnesses and whether the transfer
1 3 would be in the interest of justice. Doe v. Epic Games, Inc., 435 F. Supp. 3d 1024,
1 4 1040 (N.D. Cal. 2020).
15          In this case, Plaintiff seeks to transfer to the United States District Court for
1 6 the Northern District of California. Defendant does not oppose the transfer to that
1 7 district and has stipulated that the Northern District via its purported terms and
1 8 conditions for use of the App, and therefore on that basis alone, the requested transfer
1 9 is proper under 28 U.S.C. § 1404(a).
20          In addition, the consideration of the witnesses and the interest of justice
2 1 supports the transfer of this action. The Frasco, Wellman and Pietrzyk class action
2 2 lawsuits involve similar questions of fact and law to those in the present case.
2 3 Transferring this case to the Northern District of California will enable it to be
2 4 consolidated with the similar class actions, thereby advancing the interests of judicial
25
26   While acknowledging the purported terms and conditions, Plaintiff reserves all
     1

   rights to challenge said terms, disclosure of said terms and assert to any purported
27
   terms.
28
                                            - 3-
              GAMINO V. FLO HEALTH, INC., CASE NO.: 5:21-CV-00198-JWH-SHK
         PLAINTIFF’S UNOPPOSED MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C.
                                         §1404(A)
  Case 5:21-cv-00198-JWH-SHK Document 13 Filed 02/26/21 Page 5 of 5 Page ID #:230




 1 economy. The federal court system would otherwise be tasked with handling
 2 separate actions in separate district between essentially the same parties and issues.
 3 As in this case, the possibility of consolidation with the pending class action cases
 4 strongly favors transferring venue. See Hawkins v. Gerber Prods. Co., 924 F. Supp.
 5 2d 1208, 1217 (S.D. Cal. 2013) (a class-action case where the court allowed venue
 6 transfer to a district where similar class actions were pending because it was
 7 concerned that the overall cost of litigation would be doubled if both lawsuits
 8 proceeded independently and it desired to conserve scarce judicial resources).
 9                                  III.   CONCLUSION
10         WHEREFORE, Plaintiff respectfully requests this case be transferred to the
1 1 United States District Court for the Northern District Court of California pursuant to
1 2 28 U.S.C. § 1404(a) for further proceedings and for such further relief as this court
1 3 may deem appropriate.
14
1 5 DATED: February 26, 2021         Respectfully submitted,
16
                                     /s/ Ronald A. Marron
17                                   Ronald A. Marron
18                                   LAW OFFICES OF RONALD A. MARRON
                                     RONALD A. MARRON
19                                   ron@consumersadvocates.com
20                                   ALEXIS M. WOOD
21                                   alexis@consumersadvocates.com
                                     KAS L. GALLUCCI
22                                   kas@consumersadvocates.com
23                                   651 Arroyo Drive
                                     San Diego, California 92103
24                                   Telephone: (619) 696-9006
25                                   Facsimile: (619) 564-6665
26
                                     Attorney for Plaintiff and the Proposed Class
27
28
                                             - 4-
           GAMINO V. FLO HEALTH, INC., CASE NO.: 5:21-CV-00198-JWH-SHK
      PLAINTIFF’S UNOPPOSED MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C.
                                      §1404(A)
